COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Joseph Daryl Mathis v. The State of Texas

Appellate case number:   01-14-00832-CR

Trial court case number: 1173963

Trial court:             183rd District Court of Harris County

       Appellant’s pro se Motion to Withdraw Plea of Guilty filed on October 14, 2014 is
DISMISSED. The record reflects appellant is represented on appeal by Juan M. Contreras, Jr.
Mathis has no right to hybrid representation. See Scheanette v. State, 144 S.W.3d 503, 505 n. 2
(Tex. Crim. App. 2004); Ex Parte Taylor, 36 S.W.3d 883, 887 (Tex. Crim. App. 2001).
       It is so ORDERED.

Judge’s signature: ___/s/ Rebeca Huddle
                   X Acting individually    Acting for the Court


Date: November 18, 2014